Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 2, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective May 14, 1975 on the ground of misconduct. Claimant, an automobile salesman, was directed by his employer to proceed to another automobile agency and pick up a car which he had sold. When claimant refused to do so, he was discharged. The board held that claimant’s conduct constituted misconduct since it was necessary to bring the automobile in question to the employer’s premises in order to complete the sale. The board found that the employer’s request was reasonable. A refusal to complete work assigned in the regular course of the employer’s business constitutes misconduct so as to disqualify a person from receiving unemployment insurance benefits. Decision affirmed, without costs. Koreman, P. J., Greenblott, Kane, Herlihy and Reynolds, JJ., concur.